                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

LARRY JOE COLLINS,                                     )
                                                       )
                Petitioner,                            )
                                                       )
v.                                                     )              No.      1:16-CV-521-CLC
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                Respondent.                            )

                                          MEMORANDUM

            Federal inmate Larry Joe Collins has filed a motion, as amended, to vacate, set aside, or

     correct sentence pursuant to 28 U.S.C. § 2255. Respondent has filed a response in opposition to

     the motion and its amendments. Having considered the pleadings and the record, along with the

     relevant law, the Court finds that it is unnecessary to hold an evidentiary hearing1, and Collins’

     § 2255 motion will be denied.

     I.     BACKGROUND FACTS AND PROCEDURAL HISTORY

            In 2002, a jury convicted Collins of possessing an unregistered, illegal firearm in violation

     of 26 U.S.C. §§ 5845(a), 5861(d) and 5871; possessing a firearm as a convicted felon in violation

     of 18 U.S.C. §§ 922(g)(1) and 924(e); committing a Hobbs Act robbery in violation of 18 U.S.C.

     § 1951; and possessing a firearm in furtherance of a crime of violence in violation of 18 U.S.C.

     § 924(c) (See, e.g., Doc. 213 p. 1 in 1:01-CR-12). This Court found him to be an armed-career




            1
              An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
     conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
     prisoner’s ultimate burden, however, to sustain his claims by a preponderance of the evidence. See
     Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record
     conclusively shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo
     v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
criminal under 18 U.S.C. § 924(e) and a career offender under United States Sentencing Guideline

(“Guideline(s)”) § 4B1.1, and it sentenced him to an aggregate term of 400 months’ imprisonment.

See United States v. Collins, 129 F. App’x 213, 216 (6th Cir. 2005).

       On appeal, the Sixth Circuit affirmed Collins’ convictions but vacated and remanded for

resentencing in light of United States v. Booker, 543 U.S. 220 (2005). See Collins, 129 F. App’x

at 221. On remand, Collins was again sentenced to a total of 400 months’ imprisonment, and that

sentence was affirmed on appeal (Docs. 131 & 137 in No. 1:01-CR-12).

       In 2009, Collins filed a § 2255 motion to vacate his sentence, which was rejected by this

Court (Docs. 202 & 203 in No. 1:10-CR-12). The Sixth Circuit subsequently denied Collins’

request for a certificate of appealability (Doc. 213 in No. 1:10-CR-12).             Collins’ also

unsuccessfully sought relief under 18 U.S.C. § 3582(c), and the Sixth Circuit affirmed this Court’s

denial of relief (Doc. 218 in No. 1:10-CR-12).

       Thereafter, in 2016, Collins sought authorization from the Sixth Circuit to litigate whether

his convictions for Hobbs Act robbery and possessing a sawed-off shotgun were crimes of violence

for purposes of 18 U.S.C. § 924(c), and whether the Supreme Court’s decision in Johnson v. United

States, 135 S. Ct. 2551 (2015) invalidated his armed-career-criminal and career-offender

designations (Doc. 229 in No. 1:10-CR-12). The Sixth Circuit authorized a successive § 2255

motion only as to Collins’ challenges to his armed-career-criminal and career-offender

classifications and directed this Court to hold the case in abeyance pending a decision by the

Supreme Court in Beckles v. United States, 137 S. Ct. 886 (2017) (Id. at 4-5).

       After the Supreme Court rendered its decision in Beckles in 2017, Collins subsequently

filed several motions to supplement his pending § 2255 motion (See Docs. 2, 5, 7). This Court

granted Collins’ motions to supplement his original application and ordered Respondent to file an

answer or other responsive pleading to the § 2255 motion and its supplements (Doc. 9). The United

                                                 2
States responded to Collins’ § 2255 motion on June 27, 2019, and Collins submitted his reply on

July 22, 2019 (See Docs. 12, 13).

II.    LEGAL STANDARD

       After a defendant has been convicted and exhausted his appeal rights, a court may presume

that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S. 152, 164 (1982). A

court may grant relief under 28 U.S.C. § 2255, but the statute “does not encompass all claimed

errors in conviction and sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979).

Rather, collateral attack limits a movant’s allegations to those of constitutional or jurisdictional

magnitude, or those containing factual or legal errors “so fundamental as to render the entire

proceeding invalid.” Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (citation omitted);

see also 28 U.S.C. § 2255(a).

III.   DISCUSSION

       A.      Collins’ challenges to his § 924(c) conviction

               1.      Lack of authorization

       Collins argues that “his § 924(c) conviction. . . which related to his Hobbs Act robbery

conviction. . . must be overturned because of Johnson” and its progeny (Docs. 2 & 7 p. 6-14).

However, the Sixth Circuit explicitly declined to authorize Collins to pursue a Johnson-related

challenge to his Hobbs Act robbery (See Doc. 8 p. 19).

       A petitioner may only litigate a successive § 2255 motion to the extent that has been

authorized by the appellate court. 28 U.S.C. § 2255(h)(2). Authorization is necessarily claim-

specific because it may be granted only where the petition “presents a claim. . . that satisfies one

of the two grounds articulated” in § 2255(h). Burton v. Stewart, 549 U.S. 147, 153 (2007).

Because Collins was not granted authorization to challenge the validity of his § 924(c) conviction

and sentence, this Court is without jurisdiction to consider those claims. See In re Sims, 111 F.3d
                                                 3
45, 47 (6th Cir. 1997) (permitting claim to proceed only where petitioner establishes “that his claim

relies on a new rule of constitutional law, made retroactive to cases on collateral review”); In re

Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (noting district courts have no jurisdiction to address

the merits of a successive claim until the appellate court has granted authorization).

               2.      Merits

       Out of an abundance of caution, however, the Court will alternatively consider the merits

of Collins’ challenge to his § 924(c) conviction. In Johnson, the United States Supreme Court

struck down the residual clause of the Armed Career Criminal Act (“ACCA”), which defined a

“violent felony” as “any crime punishable by imprisonment for a term exceeding one year” that

“otherwise involves conduct that presents a serious potential risk of physical injury to another.”

18 U.S.C. § 924(e)(2)(B)(ii); Johnson, 135 S. Ct. at 2563. In Sessions v. Dimaya, 138 S. Ct. 1204

(2018), the Supreme Court invalidated the residual clause of the Immigration and Nationality Act’s

definition of “crime of violence” as a felony offense which, “by its nature, involves a substantial

risk that physical force against the person or property of another may be used in the course of

committing the offense.” Dimaya, 138 S. Ct. at 1210-11. Collins claims that the reasoning of

Johnson and Dimaya also invalidate the residual clause in § 924(c)(3)(B)’s definition of a crime

of violence, which requires vacatur of his § 924(c) conviction.

       Under 18 U.S.C. § 924(c), it is unlawful to use or carry a firearm during and in relation to

a “crime of violence or drug trafficking crime,” or to possess a firearm “in furtherance of any such

crime.” 18 U.S.C. § 924(c)(1)(A). A “crime of violence” under § 924(c) is “an offense that is a

felony and” either (1) “has as an element the use, attempted use, or threatened use of physical force

against the person or property of another” (the “use-of-force clause”); or (2) “by its nature, involves




                                                  4
a substantial risk that physical force against the person or property of another may be used in the

course of committing the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3).

       The Supreme Court expressly stated in Johnson that it was not invalidating the ACCA’s

use-of-force clause, and Johnson has no application to the similarly-worded use-of-force clause in

§ 924(c)(3)(A). Johnson, 135 S. Ct. at 2563 (“Today’s decision does not call into question

application of the [ACCA] to the four enumerated offenses, or the remainder of the Act’s definition

of a violent felony.”). Therefore, for a § 2255 petitioner to obtain relief under Johnson, he must

show that his sentence was necessarily based on a predicate violent felony that only qualified as

such under the residual clause. See, e.g., Potter v. United States, 887 F.3d 785, 788 (6th Cir. 6018).

Accordingly, post-Johnson, a defendant can properly receive an enhanced sentence based either

on the statute’s use-of-force or enumerated-offense clauses. United States v. Priddy, 808 F.3d 676,

683 (6th Cir. 2015); see also United States v. Taylor, 800 F.3d 701, 719 (6th Cir. 2015) (affirming

ACCA sentence where prior convictions qualified under use-of-force and enumerated-offense

clauses).

       Here, the Court finds that the residual clause has no relevance to Collins’ conviction, as his

conviction is valid under § 924(c)(3)(A)’s use-of-force clause. A Hobbs Act robbery by definition

involves the taking of property “by means of actual or threated force, or violence, or fear of injury,”

and therefore, categorically involves the use, attempted use, or threatened use of such force. 18

U.S.C. § 1951(b)(1); United States v. Richardson, 906 F.3d 417, 426 (6th Cir. 2018); United States

v. Camp, 903 F.3d 594, 597 (6th Cir. 2018) (citing United States v. Gooch, 850 F.3d 285, 292 (6th

Cir. 2017) (holding Hobbs Act robbery is a crime of violence under § 924(c)’s use-of-force

clause)).




                                                  5
       Collins also cites the Supreme Court’s decision in Dean v. United States, 137 S. Ct. 1170

(2017) in support of his § 2255 motion. However, the Court finds that the procedural rule

announced by Dean offers Collins no relief. First, the Court finds that Dean held only, as is

applicable here, that a sentencing court is not “prevent[ed] . . . from considering a mandatory

minimum under § 924(c) when calculating an appropriate sentence for the predicate offense,” and

thus, does not mandate relief for Collins. Dean, 137 S. Ct. at 1178. Additionally, “every federal

court that has ruled on this issue has held that Dean does not announce a new rule of law that was

made retroactive to cases on collateral review.” United States v. Harper, No. 11-20188, 2018 WL

783100, at *3 (E.D. Mich. Feb. 8, 2018). Accordingly, Collins is prohibited from bringing a claim

under Dean on collateral review. See 28 U.S.C. § 2255(f)(3). Therefore, Collins is not entitled

to relief form his § 924(c) conviction.

        B.     Armed career criminal

       Collins also challenges his status as an armed career criminal, a designation he sustained

because of his prior convictions for three assaults with intent to commit murder, one armed bank

robbery, and three arsons (Presentence Investigation Report (“PSR”) at ¶¶ 93-95, 97-100).

       The ACCA requires a 15-year minimum sentence for a felon who unlawfully possesses a

firearm after having sustained three prior convictions “for a violent felony or a serious drug

offense, or both.” 18 U.S.C. § 924(e)(1). The statute defines a “violent felony” as “any crime

punishable by imprisonment for a term exceeding one year” that (1) “has as an element the use,

attempted use, or threatened use of physical force against the person of another” (the “use-of-force

clause”); (2) “is burglary, arson, or extortion, involves use of explosives” (the “enumerated-offense

clause”); or (3) “otherwise involves conduct that presents a serious potential risk of physical injury

to another”) (the “residual clause”). 18 U.S.C. § 924(e)(2)(B).



                                                  6
       As the Court has already noted, Johnson did not invalidate “the remainder of the Act’s

definition of a violent felony,” and a § 2255 petitioner must show that his ACCA-enhanced

sentence was necessarily based on a predicate violent felony that only qualified as such under the

residual clause to obtain relief. Johnson, 135 S. Ct. at 2563; Potter, 887 F.3d at 788.

       In evaluating whether a conviction qualifies as a predicate offense under the ACCA’s

enumerated-offense clause, courts typically apply a “categorical approach,” which requires the

reviewing court to compare the elements of the statute of conviction with the “generic elements”

of the offense. Mathis v. United States, 136 S. Ct. 2243, 2248 (2016); Descamps v. United States,

570 U.S. 254, 257 (2013). If the statute of conviction is broader than that criminalizing the generic

offense, then it cannot qualify as a violent felony, regardless of the facts comprising the offense.

See, e.g., Mathis, 136 S. Ct. at 2248-49.

       However, where the statute of conviction is “divisible,” in that it lists elements in the

alternative to define several different variants of the crime, courts may employ the “modified

categorical approach” in order to evaluate which of the alternative elements constituted the offense

of conviction. See, e.g., Mathis, 136 S. Ct. at 2249. When considering whether the conviction

qualifies as an ACCA predicate under this approach, courts may review a limited set of documents

(referred to as Shepard documents) to determine the elements of the crime of conviction and

compare that crime to the generic offense. See id.; see also Shepard v. United States, 125 S. Ct.

1254 (2005).

               1.      Assault with intent to commit murder

       At the time of his sentencing, Collins had three prior convictions for assault with intent to

commit murder. At all relevant times, the relevant portion of Tennessee’s assault statute defined

felonious assault with intent to commit murder as an offense committed whenever a person



                                                 7
“feloniously and with malice aforethought assault[s] any person, with the intent to commit murder

in the first degree[.]” Carter v. State, 181 S.W.2d 137, 138 (Tenn. 1944) (quoting Tenn. Code

§ 10797 (1932)); Walker v. Parker, No. W2008-1453-CCA-R3-HC, 2009 WL 2486141, at *3

(Tenn. Crim. App. Aug. 12, 2009) (quoting Tenn. Code Ann. § 39-604). The statute is divisible.

See Banks v. United States, No. CR 92-20177, 2018 WL 1954840, at *11 (W.D. Tenn. Apr. 25,

2018), aff’d, No. 18-5510, 2019 WL 2149658 (6th Cir. May 15, 2019).

       Tennessee courts have held that the requisite intent to commit murder could be inferred or

presumed where the perpetrator used a deadly weapon. See, e.g., State v. Bolin, 678 S.W.2d 40,

41 (Tenn. 1984) (discussing Tenn. Pattern Jury Instruction, Crim. 8.03); Stooksbury v. State, 274

S.W.2d 10, 12 (Tenn. 1954). This Court previously recognized that Collins’ convictions involved

the use of a shotgun, i.e., a deadly weapon (PSR at ¶¶ 93-95; Doc. 105 p. 32 in No. 1:10-CR-12).

Using a deadly weapon involves the use of force that is capable of causing physical injury to

another. See Braden v. United States, 817 F.3d 926, 933 (6th Cir. 2016) (holding the deadly-

weapon variant of Tennessee’s knowing/intentional aggravated assault statute is a violent felony);

Banks, 2018 WL 1954840, at *11 (W.D. Tenn. Apr. 25, 2018) (“Tennessee assault with intent to

commit first degree murder qualifies as a violent felony under the ACCA’s use-of-force clause.”).

Therefore, Collins’ assault with intent to murder convictions qualify as one predicate offense. 2

               2.      Arson

       Collins’ Tennessee convictions for arson constitute “generic arson” and categorically

qualify as predicates under the enumerated-offense clause of the ACCA. See United States v. Lee,




       2
         The Court notes that to qualify as separate predicate offenses, the offenses must have
been committed on separate occasions. See 18 U.S.C. § 924(e). Inasmuch as the record before
the Court does not confirm that the assaults were committed on separate occasions, the Court
presumes that the three offenses constitute a single predicate offense.
                                                 8
608 F. App’x 375, 377 (6th Cir. 2015) (holding that “the willful and malicious burning of any

personal property is covered by the generic definition of arson”); United States v. Miller, 246 F.

App’x 369, 371–72 (6th Cir. 2007) (holding Tennessee’s crime of arson of personal property is a

violent felony under the Armed Career Criminal Act and Guidelines). Moreover, the records of

conviction show that those three arsons were committed on occasions separate from one another:

January 15, 1995; January 29, 1995; and February 20, 1996 (Doc. 152-3 p. 1, 4-7 in No. 1:01-CR-

12). Accordingly, Collins’ three arson convictions count as three separate predicate offenses.

These convictions alone are sufficient to render Collins an armed career criminal. See United

States v. Jenkins, 528 F. App’x 483, 485 (6th Cir. 2013) (“The [ACCA] requires just three prior

convictions, not more. The rest is overkill.”).

               3.      Armed bank robbery

       Further, Collins’ conviction for federal armed bank robbery by definition involves taking

or attempting to take from the presence of another by force or violence a thing of value in the care,

custody, control, management, or possession of a bank, 18 U.S.C. § 2113(a), and thus, it

categorically falls within the scope of the same. See United States v. Henry, 722 F. App’x 496,

500 (6th Cir. 2018) (“A necessary element of bank robbery is the use of ‘force and violence’ or

‘intimidation.’ And intimidation is all it takes to satisfy § 924(c)(3)(A)’s elements clause, which

defines crimes involving the ‘threatened use of physical force’ as crimes of violence.”) (quoting

18 U.S.C. § 2113(a)). Accordingly, Collins’ conviction for armed bank robbery constitutes

another predicate offense under the ACCA.

       C.      Career-offender classification

       Collins argues that the residual clause of Guideline § 4B1.2 is identical to the one held

unconstitutional in Johnson, and therefore, his prior convictions are no longer career-offender



                                                  9
predicates under the Guidelines. See Johnson, 135 S. Ct. 2551; see also Welch v. United States,

136 S. Ct. 1257, 1268 (2016) (applying Johnson rule retroactively). However, in Beckles v. United

States, 137 S. Ct. 886 (2017), the Supreme Court held that the advisory sentencing Guidelines are

not subject to vagueness challenges under the Due Process Clause. Beckles, 137 S. Ct. at 892-94.

Thus, Beckles forecloses Collins’ claim that the Guidelines provision considered in his sentencing

is unconstitutionally vague.

       Moreover, the Court notes that Collins’ armed-career-criminal classification – not his

Guidelines’ range – yielded the offense level, criminal history category, and Guidelines range

underlying his sentence (See PSR at ¶¶ 72-73, 103-05, 155). Accordingly, even if this claim were

reviewable, it would not justify relief.

IV.    CERTIFICATE OF APPEALABILITY

       When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Collins must obtain a COA before

he may appeal the denial of his § 2255 motion. 28 U.S.C. § 2253(c)(1)(B). A COA will issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). For cases rejected on their merits, a movant “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong” to warrant a COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on

a claim that has been rejected on procedural grounds, a movant must demonstrate “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was




                                                 10
correct in its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.

V.      CONCLUSION

        For the reasons stated herein, Collins has failed to establish any basis upon which § 2255

relief could be granted, and his motion (Doc. 232 in No. 1:01-CR-12) will be DENIED. A COA

from the denial of his § 2255 motion will be DENIED.

        An appropriate Judgment Order will enter.

        ENTER:



                                                      /s/________________________________
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE




                                                 11
